ORlG![$At
                 llrttllt               @nitrU 5tafts @ourt of frlrrsl @lsims                                                  FILED

                                                                            No. 14-0087
                                                                                                                             JUL   -2   2015

                                                                        (Filed: July 2, 2015)                               U.S. COURT OF
                                                                                                                           FEDERAL CLAIMS
* * *,* * * * * * * *   *.   * *,* * * * * *,*   r!   *   :t :t   ***********   *
JAMES        WIDTFELDT,                                                         *
                                                                                '{.   Pro Se Plaintiff; Subject Matter Jurisdiction;
                                        Dlcintim                                {.
                                                                                      Failure to State a Claim; RCFC l2(b)(1);
                                                                                      RCFC l2(bX6); 26 U.S.C. {i 65 I I ;
           v*                                                                         26 U.S.c. 57422(a);26 U.S.C. g 7482(a)(l)
                                                                                      Frivolous Complaint Filed by Suspended
THE LINITED STATES,                                                                   Attomey; History of Abuse of Court
                                                                                ,t
                                                                                      Svstem: Costs to Defendant
                                        Defendant.                              '!
{.+*+**'1.*** ***** ***** * * ***** *** * *** ***


James Widtfeldt, Atkinson, NE, pgq se.

Carl D. Wasserman, United States Department of Justice, Washington, DC, for defendant.

                                                                     OPINION AND ORDER

SWEENEY, Judge

        Before the courl is defendant's motion to dismiss plaintiff s plq se complaint for lack of
subject matter jurisdiction and for failure to state a claim upon which reliefcan be granted
pursuant to Rules l2(b)(1) and 12(b)(6), respectively, ofthe Rules of the United States Court of
Federal Claims ('RCFC'). Plaintiff alleges various claims, including entitlement to tax refunds
arising from purported "death taxes" paid in 1999 and 2000. Plaintiffalso details his grievances
with the prior United States Tax Court ("Tax Court") decision regarding these tax liabilities.
Because plaintiff s complaint raises a plethora ofissues, most of which are entirely frivolous, or
alternatively, are incomprehensible or bizarre, defendant's motion is granted for the reasons set
forth below. In addition, due to the frivolous nature of the complaint, the court awards costs to
defendant.

                                                                          I.   BACKGROUND

       Plaintiff is an attorney who, in 2005, was indefinitely suspended from the practice of law
in Nebraska for, among other things, "repeatedly fil[ing] irrelevant and abusive motions and
pleadings."r State ex rel. Counsel for Discipline v. widtfeldt, 691 N.w.2d 531, 535 (Neb. 2005).
            I
          Although the court typically derives the facts from a plaintiffs complaint when
resolving a motion to dismiss, due to the nature of the events leading up to this case, the court
takes judicial notice of the pertinent legal proceedings and filings in state and federal fora that
oreceded this matter.
Some ofthese filings, along with many others that he filed subsequently, pertain to his parents'
payment of taxes to the Intemal Revenue Service ("lRS"). Plaintiff s parents were Gusteva and
Albert Widtfeldt. Compl. fl 3. In 1987, Mr. and Mrs. Widtfeldt "financed about 2400 acres of
agricultural property for [plaintiff,] which was deeded to [Mr. and Mrs.] Widtfeldt . . . ." Pl.'s 2d
Sur-Resp. 3.' Further, in 1992, Mr. and Mrs. Widtfeldt "financed about 1990 acres of
agricultural property to [plaintiff,] which was deeded to [him] in a trust." Id. Mr. Widtfeldt died
in February 1996. Id. at 4. According to plaintiff, in 1998, the "lRS claimed that [plaintiffl was
inheriting rather than purchasing [the property] from [his parents, Mr. and Mrs.] Widtfeldt . . . ."
Id. On November 19,1999, Mrs. Widtfeldt paid $36,000 to the IRS in what plaintiff asserts
were "death taxes." Compl.fl4. Shortly thereafter, on November 22, 1999, and on February 15,
2000, she paid the IRS "death taxes" in the amounts of$156,955.92 and $406.44, respectively.
Id. Plaintiff avers that the sums that Mrs. Widtfeldt paid in 1999 and 2000 constituted "death
taxes for both [Mr. Widtfeldt and herself], if [she] had departed this life in or before 1999 . . . ."
Id.

        In 2002, Arthur C. Welp, an IRS appeals officer, sent plaintiff a letter. Pl.'s Resp. 10.
The letter referenced gift taxes, and provided, "[t]he agreement we reached has been approved
and we will complete our processing of your case." Id. Plaintiff asserts that Mr' and Mrs'
Widtfeldt "paid about $ 191,000 to the IRS to fully resolve that matter [and it was] fully resolved
in 20021,1" where the IRS "determined on appeal that the $191,000 was an overpayment." Pl''s
2d Sur-Resp. 3. Mrs. Widtfeldt died on February 8, 2006. Id'

       Plaintiff subsequently filed an action in the Tax court, which Judge Diane L. Kroupa
dismissed on April 28,2011. Def.'s Ex. 2 at 2-7 (Tr. of Oral Argument, Widtfeldt v' C'l'R', No'
15907-10 (2011). In dismissing the case, the court "render[ed] oral findings offact and
opinion," explaining that the case concemed a

      tax dispute regarding the Federal gift and estate tax consequences ofthe farmland,
      rental units and other substantial property in Holt county[, Nebraska.] Title to the
      property appears clouded because of [James widtfeldt's] attempts at estate planning
      iechniques. The funding of various trusts and relevant deeds involving the farmland
      and rental units in Holt County creates more questions and answers' [James
      Widtfeldtl disputes the tax the IRS determined was due. . . . [The govemment]
      determined that [James widtfeldt's] mother . . . made gifts as of the tax year ending
      December 31,2}}4,resulting in a $305,141 gift tax deficiency,3 a $68,656'73 late

        2 Because much of plaintiff s complaint is unintelligible and convoluted, the court has
ascertained certain facts from plaintiff s subsequent filings in this case, to fill in some ofthe
many factual gaps in the               see Estelle v. Gamble,429U.S.97,106 (1976) (stating that
                           "o-pluint.
the pro se plaintiff s complaint was to be "liberally construed")'

        3
           This information is taken from the transcript of the proceeding. The transcript initially
 listed the deficiency as..$205,141." Def.',sEx.2at3. However, the number "2" has been
 crossed out by hand, and the number "3" has been written above it, indicating that this is a
 correction. See id. The letters "dlk" have been handwritten in the right margin' See id. The
 court presumEthit these are Judge Diane L. Kroupa's initials signifying that she conected the
 erroneous value in the transcript.
      gift tax filing addition . . . and a$76,285.25 late gift tax payment addition . . . . The
      government also determined a $170,954 estate tax deficiency against the estate of
      [James Widtfeldt's] mother . . . and also determined that the estate was liable for a
      $34,191 accuracy-related penalty for filing an inaccurate Federal estate tax retum.

Id. at 3. The court noted that James Widtfeldt disputed that any tax was due, and stated that
"[t]his [wa]s the only thing that the lc]ourt underst[ood] from what [James Widtfeldt] had
submitted in th[e] case." Id. Further, the court expressed that James Widtfeldt "raise[d]
ntunerous nonsensical arguments[,]" and that it "seriously question[ed James Widtfeldt]'s mental
capacity." Id. Indeed, t}te court noted that previously, each of the numerous motions that
plaintiffhad filed "lacked merit" and had been denied. Id. at 4. Such motions included one to
"require the [c]ourt to be tested for Lyme[] Disease," id., as well as "motions to recuse the judge
because she had the same surnarne as [James Widtfeldt]'s neighbor," id. at 5. The court
determined that James Widtfeldf s claims "ma[d]e no sense," !!., noting that he had "made
similar irrelevant claims in the Federal District Court of Nebraska" in 2010, id. at 6. The court
indicated that despite warning James Widtfeldt that it would entertain a motion to dismiss the
case if he "failed to raise relevant issues," he "did not heed" these warnings, instead "inundating
th[e c]out with irrelevant information." kL Moreover, the court stated that James Widtfeldt was
a "disturbed individual," noting that he was previously "escorted from the courtroom by the U.S'
Marshals Service . . . when he persisted in making inelevant statements and assertions." Id.
Ultimately, the court held that James Widtfeldt had failed to prove that the government's
determinations regarding his parents' tax liability were inconect, and dismissed his claims. Id.
He filed an appeal, and on January 9, 2012, the United States Cou( ofAppeals for the Eighth
Circuit ("Eighth Circuit") affirmed the Tax Court's decision. Widtfeldt v. C.I.R, 449 F. App'x
561 (2012) (per curiam).

                                    II. PROCEDURAL HISTORY

        Plaintiff filed suit on January 2,2014, in the United States Court of Federal Claims
("Court of Federal Claims"). Although much of plaintiff s complaint is unintelligible, the court
has deciphered that plaintiffpleads that no "death taxes" were due on behalfofhis parents, and
that consequently, he is entitled to a refund for the amounts paid. Further, plaintiff details
several gri-vances with respect to the action that he filed before the Tax Court. Defendant filed a
motion to dismiss plaintiff s claims pursuant to RCFC 12(bXl) and RCFC l2(bX6). The motion
has been fully briefed, and the court deems oral argument unnecessary.

                                      III,   LEGALSTANDARDS

        Defendant moves to dismiss plaintiff s complaint pursuant to RCFC 12(bXl) for lack of
subject matter jurisdiction, and under RCFC l2(bX6) for failure to state a claim upon which
relief can be granted. When considering a motion to dismiss for lack of subject matter
jurisdiction pursuant to RCFC 12(bX1), as with a motion to dismiss pursuant to RCFC 12(bX6),
the court aciepts as true all undisputed factual allegations made by the nonmoving party, and
 draws all reasonable inferences from those facts in the nonmoving party's favor' Westlands
 Water Dist. v. United States, 109Fed. Cl. 177,190 (2013). Because the court resolves
defendant's motion pursuant to RCFC l2(bX1), it declines to include an RCFC l2(bX6)
discussion herein, as it is irrelevant to the court's analysis.

                                        A. RCFC 12(bX1)
         Whether the court has jurisdiction to decide the merits of a case is a threshold matter.
 See Steel Co. v. Citizens for a Better Env't, 523 U.S. 83,94-95 (1998). "Without jurisdiction[,]
 the court cannot proceed at all in any cause. Jurisdiction is power to declare the law, and when it
 ceases to exist, the only function remaining to the court is that of announcing the fact and
 dismissing the cause." Ex parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1868). The parties, or
the court sua sponte, may challenge the existence ofsubject matter jurisdiction at any time.
Arbaueh v. Y & H Corp., 546 U.S. 500, 506 (2006). The plaintiff bears the burden ofproving,
by a preponderance ofthe evidence, that the court possesses subject matter jurisdiction. Lujan v.
 Defenders of Wildlife, 504 U.S. 555, 561 (1992); McNutt v. Gen. Motors Acceptance Corp., 298
U.S. 178, 189 (1936); Brandt v. United States, 710 F.3d 1369, 1373 (Fed. Cir. 2013); Revnolds
v. Army & Air Force Exch. Serv., 846 F.2d 746,748 (Fed. Cir. 1988). The plaintiff cannot rely
 solely on allegations in the complaint, but must bring forth relevant, adequate proofto establish
jurisdiction. See McNutt,298 U.S. at 189. Ultimately, if the court finds that it lacks subject
matter jurisdiction, then it must dismiss the claim. Matthews v. United States,72 Fed. Cl.274,
278 (2006); RCFC 12(h)(3) ("Ifthe court determines at any time that it lacks subject-matter
jurisdiction, the court must dismiss the action.").

                                       B, Tax Refund Suits
        The Tucker Act,28 U.S.C. $ 1491 (2012), provides this court with jurisdiction over tax
refund suits. Ontario Power Generation v. United States,369 F.3d 1298, 1301 (Fed. Cir.2004);
Shore v. United Stares , 9 F .3d 1524, 1 525 (Fed. Cir. 1993); Allison v. United States, 80 Fed. Cl.
568, 580-81 (2008). When a taxpayer is assessed with a tax deficiency, he may challenge that
assessment in one of two ways. Smith v. United States,495 F. App'x 44, 48 (Fed. Cir.2012);
Ishler v. United States, 115 Fed. Cl. 530, 536 (2014). The first is to pay the tax, request a refund
from the IRS, and then file a refund suit in the Court of Federal Claims or in a district court. 26
U.S.C. $ '1422(a) (2012); Smith, 495 F. App'x at 48; Ishler, 115 Fed. Cl. at 536. Altematively,
the taxpayer may file a petition with the Tax Court. Smith,495 F. App'x at 48; see also Flora v.
United States,362 U.S. 145,163 (1960) (describing Congress's creation of"a system" of two
tribunals for litigation). With certain exceptions, if a taxpayer chooses the latter path and files a
petition with the Tax Court, that individual cannot later maintain suit in the Court ofFederal
Claims or in a district court to obtain a credit or refund for the same taxable year. 26 U.S.C. $
 6512(a); Smith, 495 F. App'x at 48.

         Ifthe taxpayer chooses the first option and files suit in the Court ofFederal Claims, then
pursuant to 26 U.S.C. $ 6511(a), a "[c]laim for credit or refund ofan overpayment ofany tax
imposed by" the statute where the taxpayer "is required to file a return shall be filed . ' . within 3
years from the time the return was filed or 2 years from the time the tax was paid, whichever of
such periods expires the later." Subsection (bX 1) provides that "[n]o credit or refund shall be
allowed or made after the expiration of the period of limitation prescribed in subsection (a) for
the filing of a claim for credit or refund, unless a claim for credit or refund is filed by the
 taxpayer within such period." Id. $ 65 1 I (b)( 1). Subsection (b)(2) defines two look-back
 periods, and imposes substantive limitations on the amount of the refund a taxpayer can collect.
 First, ifa claim is filed "during the 3-year period" set forth in 26 U.S.C. g 6511(a), then the
 amount ofthe credit or refund "shall not exceed the portion ofthe tax paid within the period,
 immediately preceding the filing ofthe claim, equal to 3 years plus the period ofany extension
 of time for filing the return." Id. $6511(bX2)(A). Second, if a claim is "not filed within such 3-
 year period," then the amount of the credit or refund "shall not exceed the portion of the tax paid
 during the 2 years immediately preceding the filing of the claim." Id. $ 651 1(b)(2XB).
 "[U]nless a claim for refund of a tax has been filed within the time limits imposed by [section]
 6511(a), a suit for refund . . . may not be maintained in any court." United States v. Dalm,494
 U.S. 596, 602 (1990) (citing Unired States v. Kales, 314 U.S. 186, 193 (1941)).

        In tax refund suits, "once jurisdiction is established, 'the plaintiff bears the burden of
proof, including both the burden of going forward and the burden of persuasion. "' USA choice
Internet serv.. LLC v. unired states, 73 Fed. cl. 790,792 (2006) (quoting Sara Lee corp. v.
United Stares, 29 Fed. cl. 330,334 (t993) (citation omitted)). ..[T]he assessment made iy the
[RS] is presumed to be correct and this places an obligation on the taxpayer. . . to rebut a
presumption of correctness." cook v. united states, 52 Fed. cl. 62, 67 n'.6 (2002) (citing United
States v. Janis,428 u.s. 433,440-41 (1976)). procedurally, this standard ..requiristhe tiopuy",
to come forward with enough evidence to support a finding contrary to the comrnissioner's
determination." usA choice Internet serv., 73 Fed. ct. ailsz (citation omitted). A,.plaintiff
who is claiming a tax refund must prove [its] case by a preponderance ofthe evidencei'
Gingerich v. United States,77 Fed,. cl. 231,240 (2007)(iniemal quoration marks
                                                                                        omitted).

                                             IV.   DISCUSSION

          his complaint,a plaintiff alleges that the IRS's "taxing authority must be reasonably
      _In
exercised, which does not include multiple applications for thi same
                                                                        tax previously determined
to be zero." Compl.fl2. Plaintiff avers that

       it was determine d in 2002, through the appeals division ofthe IRS and recorded by
       four or more letters issuing from Arthur *erp of the appeals division of the IRS, tlat

         " Plaintiff names the ljnited States, "Thomas Murphy, Agent[,] uS Treasury,', and the
 -=,'_-----.-=--
 "commissioner of Internal Revenue" as defendants. In the- coun oi Federal claims,
                                                                                                the only
 appropriate defendant is the United states, not its officers, nor any other individual.
                                                                                               RCFC 10(a);
acqord United States v. Sherwood,..3l2 u.s. 584, 598 (19a1) (.trhe courr ofFederal claims'sl
jurisdiction is confined to the rendition of money judgments
                                                                    in suits brought for that relief
against the United States, . . . and if the relief sought is against others
                                                                              thari the United States, the
       as t9 them must be ignored as beyond the jurisdiction of the court.");
_s:ri1                                                                            Nat'l citv Bank v.
United States, 143 ct. cl. 1s4, 164 (1958) (,.Iiis well established thut th"lu.irdi"tiln
                                                                                                 of thi,
court extends only.to claims against the United states, and obviously u.ont.ouar.y
                                                                                              between
private parties could not be entertained."); Steohenson v. united States,
                                                                                5g Fed. ci. t se, t qo
(2003) ("trlhe only proper defendant. . . befoie
                                                      1tr.re court orneaerat claimsl is the United
States, not its officers, nor any other individual."j. To the extent that plaintiff
                                                                                        s claims are filed
against parties who are not the united States, they are dismissed for
                                                                            lack ofiurisdiction.
      no tax whatever was due on the death of either Albert or Gusteva Widtfeldt. and that
      by 2002[,] Gusteva Widtfeldt had in fact consumed enough if not all of her estate
      and everything remaining from the Estate of Albert Widtfeldt, so that in fact no
      estate tax was due . . . and that all taxes which had been paid in contemplation ofan
      earlier death of Gusteva Widtfeldtfi would not be refundable, subject only to the IRS
      or the US Treaswy reopening the Estate Tax and Gift for any reason . . . .

Id. fl 3. Plaintiff provides a letter that he received from the IRS in 2002, which referenced gift
taxes and stated, "[t]he agreement we reached has been approved and we will complete our
processing ofyour case." Pl.'sResp. 10. Ultimately, plaintiff contends that "no tax whatever
was due on the death ofeither" of his parents, Compl. tf 3, and that these amounts "must now be
refunded" to him, "with interest, penalties, and loss of oppo(unity cost to [him]," id. tf 4.

         The facts of this case clearly demonstrate that the court lacks jurisdiction. The law is
well settled that ifa taxpayer previously filed a petition with the Tax Court contesting a
deficiency determination, 26 U.S.C. $ 6512(a) bars that individual from pursuing a tar credit or
refund suit in this court for the same taxable year.s Smith, 495 F. App'x at 48. That is precisely
what has occurred here-plaintiff previously filed an action with the Tax court regarding the
same claims that he brings before this court. Def.'s Ex.2 (Tr. of Oral Arg., Widtfeldt, No.
 15907-10). Indeed, in its oral findings offact and opinion in that case, the Tax court explained
that plaintiffs claims concerned a "tax dispute regarding the Federal gift and estate tax
consequences ofthe farmland, rental units and other substantial property" belonging to the
widtfeldt family. Id. at 3. The courl noted that it "underst[ood] that [plaintiff] dispute[d] that
any tax [wa]s due." Id. Further, the court described the govemment's prior determinations
regarding Mrs. widtfeldt's tax liabilities for the tax year ending on December 3l, 2004,
including a $305,141 gift tax deficiency, a $68,656.73 late gift tax filing addition, and a
$76,285.25Iate gift tax payment addition. Id. In addition, the govemment had determined that
Mrs. widtfeldt's estate was liable for a $170,954 estate tax deficiency, as well as a $34,191
accuracy-related penalty for filing an inaccurate federal estate tax retum. Id. The court held that
plaintiff failed to prove that the govemment's determinations regarding his family's tax liabilities
were incorrect, and dismissed his claims. Id. at 6. plaintiffls subsequent appeal to the Eighth
Circuit was denied in 2012. Widtfeldt, 449 F. App,x at 561 .

        In the case now before this court, plaintiff advances the same claims as those that he
presented to the Tax court; he disputes that any tax was due with respect to his family's
property, challenges the government's deficiency determinations, and maintains that he is owed a
refund and other costs. As a consequence, plaintifPs prior litigation of the same claims before
the Tax Court precludes this court from exercising its jurisdiction over his claims. Smith, 495 F.
App'x at 48 (holding that the "court ofFederal claims conectly found that 6512(a) precluded
                                                                                $
it from exercising jurisdiction because [the plaintiffl had previously filed rax court peiitions
seeking redetermination of the same liabilities" (citation omitted)); Sun chem. com. v. United
States, No. 341-73,1982 WL 11259, at *3 (Ct. Cl. May 24, lgS2) (per curiam)
                                                                                   1..1Opspite its
limited jurisdiction, the Tax Court's final determination is still conclusive in anv othir iuit."


     5 Section 6512(a) provides
                                   for certain exceptions, but plaintiffdoes not allege any facts to
support a finding that his claims would fall under an exception.
 (citing26 U.S.C. $ 6512(a))), affd,698 F.2d1203 (Fed. Cir. 1983). Accordingly, plaintiffs
 claims are dismissed for lack of subject matter jurisdiction.

         Assuming for the sake of argument that the court possessed jurisdiction and evaluated
 plaintiffs claims on the merits, plaintiffs contention that he should be refunded "death taxes"
 paid on his mother's behalf from 1999 and 2000 would have no meri1. Mrs. Widtfeldt was alive
 during that time, as indicated by plaintiffs own asserrion that she died in 2006. pl.'s 2d Sur-
 Resp. 3. Thus, plaintiff s claim that he is owed a "death tax" refund for a time neriod when his
 mother was alive would be dismissed as frivolous.

        Moreover, to the extent rhat plaintiffs refund claims here pertain to gift taxes, such
 claims would be dismissed for lack of subject matter jurisdiction on alternative grounds.
 Pursuant to 26 U.S.C. \ 7422(a),

        No suit or proceeding shall be maintained in any court for the recovery ofany
        intemal revenue tax alleged to have been erroneously or legally asseised or
        collected, or ofany penalty claimed to have been collected without authoritv. or of
        any sum alleged to have been excessive or in any manner wrongfully collected, until
        a claim for refund or credit has been duly filed with the Secretary, according
                                                                                        to the
        provisions of law in that regard, and the regulations ofthe secreiary establis=hed in
        pursuance thereof.

 Section 7422(a) therefore contains a condition precedent-the overpayment
                                                                                      oftaxes and a..dury
 filed" refund claim. For   a refund claim to be ,duly filed,, with tlre tnS, the claim must
                                                                                                  be filed
        ,T:",y:":                         fited, or within two years of the tax being paid, whichever
                         l* fjgl.b"lic
Y,,l]l 2f u r c. 1f 65.11(bXl)..
 li]TI:              $               rf i plaintiff tulfills this require;";,,
the federal govemment's sovercign immunity from,uit. cti. vit*aui"e
                                                                                   ;;;;-i;iuj *ui*,
                                                                                  co.p. u. u.rit"J stut"r,
40-F.3d 373, 374 (Fed. cir. 1994). Thus, by requiring thJa praintiff
refund claim that complies with IRS regulaiions, sec{ion l+2)6l
                                                                             f"rt fiG;ith th"        IRS='
                                                                         creates a ,,jurisdictionar
prerequisite to filing a refund suit." Id. (citing Burlineton N..
                                                                     inc. v. United States , 6g4 F ,2d
866,868 (Ct. Ct. 1982)).

            In this case, plaintiff does not aflege any facts indicating that he filed
      _                                                                                     a refund clalm at
  any time, much less within the requisite time frame. Althoughilaintiff
                                                                                      states that he entered into
 a settlement agreement with the govemment in2002,
                                                              he doei not provide any factual averments
 indicating thathe filed a qualifuing administrative tax refund claim prior
                                                                                       to tirut ug.."-*t.
 Moreover, he fails to allege any facts suggesting that the settrement
                                                                                 agreement p#ainei to the
 ttrx payments at issue in this case- In addition, RCFC 9(m)
                                                                    requires that when;pleading a claim
 fo-r a tax refund, a party must include," among other items, ,.a
                                                                        iopy of the claim'for rrf.-ila"
 "the date and place the claim for refund *ur il"d." Here, plaintifihas provided                          -a
                                                                                                the court with
 no such tax refund claim, nor the date and place that a claim,
                                                                       if any, nuu. fiI"d. Thus, while the
         ..o.nrtl9r]he facts alleged in plaintiff s complaint in the light most favorable
 :ou,t                                                                                             to him,
 Reynqlds' 846 F .2d' at 748, because plaintiff fails to allege sufficient
                                                                                  facts to indicate that he tiled
 a qualifying tax refund claim prior to bringing this
                                                          suit, ile court would lack subject matter
jurisdiction over his claims. Spe Twombry,
                                                   sso u.s. ai 555 l,,Factual allegations must be
enough to raise a right to reliefabove the speculative level
                                                                   . . . .,'); Ishler, its r"a. cl. at 537-3g
 (determining that the court lacked jurisdiction over the plaintiff s tax refund claims because he
 had not filed refund claims with the IRS for certain years, while claims that he had filed for other
 years were untimely); Larson v. United States, 89 Fed. Cl. 363, 383 (2009) (,,For this court to
 exercise its jurisdiction over a plaintiff[']s federal tax refund claim, a petitioning party must first
 satisSr the tax refund schematic detailed in Title 26 of the Internal Revenue code, (see. e.e..26
 U.S.C. $ 7422 (2006) and 26 U.S.C. g 65 I I (2006)), which establishes that a claim for refund
 must be filed with the IRS before filing suit in federal court, and establishes strict deadlines for
 filing such claims.").

          In addition, plaintiff appears to seek this court's review of the Tax court's decision rn
  Widtfeldt v. C.l.R., Docket No. 15907-10. Plaintiff claims that when he filed an action in that
 court, it was "wrongfully] assign[ed] to Judge Kroupa," that she "set the erroneous appeal for
 trial ignoring or refusing to file numerous widtfeldt paperwork," that his ..request for
 c_ontinuance for necessary medical treatment of
                                                     [plaintiffl was delayed and not filed by [Judge]
 Kroupa until the date ofthe trial," compl. 10, and that Judge Kroupa engaged in,,rpit"ru una
                                               fl
 unconstitutional actions," id. fl 15. Despite plaintiffs desire for this courtio opine on that case,
 26 u.s.c. g 7a82(ax1) gives the united states courrs of Appeals exclusive juiisdiction to
 review decisions of the Tax Court. Thus, this court lacks jurisdiction to review the decision
                                                                                                    in
 widtfeldt v. c.I.R., Docket No. 15907-10. Moreover, plaintiff already availed himself of
                                                                                                 the
 opportunity to seek such review when he appealed the decision to the Eighth Circuit,
                                                                                            and the Tax
         was affirmed. widrfeldt, 449 F. App x at 56r. consequently, plaintiff
 !.ourt                                                                            s claims are
 dismissed for lack of subject matter jurisdiction.

         Finally, plaintiff alleges other unintelligibre claims, including avening that
                                                                                           the IRS
violated the "Political Harch Act in attemptinglo effect . . . political-goals
                                                                                 . . ithrough unlawful
taxation or multiple attempts to collect tai previously foundnot to Ue-due,',
                                                                                   in ordeito ,,conceal
vestiges ofslavery being put into effect by negligeni government
                                                                       efforts to treat lyme and other
neurogenerative diseases which are extraordinarily untik"ly, ifignored,
                                                                              to result in incarceration
for violence or misbehavior not nearly as likely but for theieurogenerative
                                                                                   diseases . . . .,,
compl. fl 15. These claims are nonsensical ani lack merit, and are therefore
                                                                                     dismissed.

                                            V. CONCLUSION
         Because plaintiff raises the same claims in this court that he raised
                                                                                  before the Tax Court,
 this court is precluded from exercising subject matter jurisdiction
                                                                       over such claims. Assuming
 for the sake ofargument that the court possessed jurisdiction to consider plaintiffs
                                                                                           claims,
 plaintiffs contention that death taxes paid on his mother's behalfshould
                                                                                te refunded would have
 no merit because she was alive at the time that he filed the claim.
                                                                        Moreover, to the extent that
gtalnfls claims pertain to gift taxes, such craims would be dismissed ror rack or sub.leci mane,
jurisdictionon altemative grounds, namely, for failure
                                                          to file a refund claim prior to suit.
Further, under 26 u.s.c. g 7a82(a)(r), this court is baned from
                                                                     reviewing thl rax court,s
decision, which resolved the ve^ry craims pending before this court
                                                                        and w-as affirmed by the
Eighth circuit. Finally, plaintiff s remaining cla'ims related to, inter
                                                                          alia, the Hatch Act, Lyme
and neurogenerative diseases, and slavery are dismissed, as
                                                                they are ,-irrt"ttigibt" and bizune,
and consequently, frivolous.
        Accordingly, the court GRANTS defendant's RCFC l2(bxl) motion to dismiss for lack
of subject matter jurisdiction.6 PlaintifPs complaint is DISMISSED. The clerk is directed to
enter judgment accordingly.

       COSTS AWARDED TO DEFENDANT.

       IT IS SO ORDERED.




      o Because plaintifPs claims are dismissed for lack
                                                         of subject matter jurisdiction, the court
need not reach defendant's other arguments, including its contention that the case should be
dismissed under RCFC l2(bx6) for failure to state a claim upon which relief can be granted.